                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 ANTHONY SEVY,

         Plaintiff,                                 Case No. 17-13789
                                                    Honorable Laurie J. Michelson
 v.                                                 Magistrate Judge Anthony P. Patti

 PHILIP BARACH and HAROLD
 MARSHALL,

         Defendants.


               ORDER OVERRULING DEFENDANTS’ OBJECTIONS [29]


        Magistrate Judge Anthony P. Patti recently ordered Defendants and non-party 44th District

Court to produce Defendants’ employee files (less any personal information like addresses or

phone numbers) no later than September 18, 2018. (ECF No. 28, PageID.162.) Magistrate Judge

Patti found that the employee files may contain past incidents of misconduct or discipline. And

past incidents are relevant to Plaintiff’s prayer for punitive damages.

       Defendants object to Judge Patti’s ruling. (ECF No. 29, PageID.170.) Defendants say his

ruling misreads controlling Supreme Court and Sixth Circuit precedent. (Id.) So the ruling hinges

on a legal error. (Id.) And according to Defendants, a magistrate judge’s alleged legal error gives

the Court leeway to conduct a plenary review of the decision (Id.)

       This is a “nondispositive” discovery dispute that the Court reviews under a “clearly

erroneous or contrary to law” standard of review. 28 U.S.C. § 636(b)(1)(A); United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001) And for discovery disputes such as this, the statute is

often read to permit review for abuse of discretion. See Charles Alan Wright, et al., Practice and

Procedure with Regard to Nondispositive Matters, 12 Fed. Prac. & Proc. Civ. § 3069 (2d ed.)
(“Regarding legal issues, the language ‘contrary to law’ appears to invite plenary review. But many

matters such as discovery scheduling or disputes might better be characterized as suitable for an

abuse-of-discretion analysis.”) see also Arucan v. Cambridge East Healthcare/Sava Seniorcare

LLC, No. 16-12726, 2018 U.S. Dist. LEXIS 508, at *2 (E.D. Mich. Jan. 3, 2018). Abuse of

discretion means the magistrate judge’s decision must leave the Court “with the definite and firm

conviction” the magistrate judge made a “clear error of judgment.” Hall v. Liberty Life Assur. Co.,

595 F.3d 270, 275 (6th Cir. 2010) (internal quotations omitted). So the Court will review

Magistrate Judge’s Patti’s decision for an abuse of discretion.

       Defendants say the employee files are not relevant and therefore not discoverable.

Magistrate Judge Patti held otherwise. And he did not make “a clear error of judgment.”

       The employee files are relevant because Sevy seeks punitive damages. To establish

entitlement to punitive damages, Sevy needs to underscore the “degree of reprehensibility of the

defendant’s conduct.” Bmw of N. Am. v. Gore, 517 U.S. 559, 575 (1996). And “repeated

misconduct is more reprehensible than an individual instance of malfeasance.” Id. at 577. Sevy

wants Defendants to produce the employee files solely to see if Barach and Marshall are repeat

offenders. And Gore supports Sevy’s logic. Id. at 576 (“[E]vidence that a defendant has repeatedly

engaged in prohibited conduct while knowing or suspecting that it was unlawful would provide

relevant support for an argument that strong medicine is required to cure the defendant’s disrespect

for the law.”) Other case law does, too. See, e.g., Martinez v. Stockton, 132 F.R.D. 677, 683 (E.D.

Cal. 1990). So Magistrate Judge Patti did not err in holding that, at this stage of the case, the files

(minus addresses and phone numbers) are at least discoverable.

       Defendants arguments to the contrary are not persuasive. First Defendants say Gore is

distinguishable. (ECF No. 29, PageID.173–174.) But the relevant portion of Gore is right on point:



                                                  2
it discusses the elements of a punitive damages claim and indicates that past instances of

misconduct are relevant to a claim for punitive damages. See Gore, 517 U.S. at 575–77. Then

Defendants cite Franklin v. Messmer, 111 F. App’x 386, 388 (6th Cir. 2004), for the proposition

that an officer’s prior bad acts are not relevant to alleged present ones. (ECF No. 29, PageID.175.)

But Franklin discusses the relevance of prior bad acts in the context of an excessive-force claim,

not punitive damages. See 111 F. App’x at 388 (holding that prior bad acts offered to show an

officer’s subjective intent are not relevant to an excessive force claim which asks only whether the

officer’s actions were objectively reasonable in light of the circumstances). Franklin is thus

inapposite. So Defendants offer nothing that leaves the Court with a “definite and firm conviction”

that Magistrate Judge Patti made “a clear error of judgment”

       Thus, Defendants objections (ECF No. 29) are OVERRULED and the Court ORDERS

Defendants to produce the employee files within seven days of entry of this Order.

       SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE

Date: October 29, 2018




       I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, October 29, 2018, by electronic and/or ordinary mail.


                                              s/William Barkholz
                                              Case Manager




                                                 3
